Dear Mr. Kees:
We are in receipt of your request for an Attorney General's opinion regarding certain sales and use tax proceeds levied and collected in accordance with a proposition enclosed with your correspondence. The proposition provides that the tax proceeds are to be utilized for ". . . the cost of constructing, acquiring, improving, maintaining and operating Parishwide fire protection facilities. . .". According to your letter, the Vernon Parish Fire Protection District desires to know whether it may use the proceeds of the tax to purchase medical supplies in connection with emergency medical services the District provides in conjunction with fire protection.
It is the opinion of this office that Louisiana's statutory sales tax scheme requires sales tax revenues to be utilized strictly in accordance with the will of the electorate as set forth in the proposition approved by them in an election. According to R.S.33:2711, an ordinance imposing a sales and use tax may be adopted by the governing authority only after the question of the imposition of the tax has been submitted to the qualified electors and a majority of the those voting have voted for the proposition imposing said tax.
Furthermore, R.S. 33:2714 provides:
"The ordinance imposing said tax, and any amendments thereto, shall specify the purpose or purposes for which said tax is imposed. The revenues derived from said tax shall be dedicated and used solely for said purposes."
Additionally, R.S. 33:2723 provides, in pertinent part:
"Also, the purpose or purposes for which each allocation shall be appropriated and expended shall be stated in the question or proposition submitted to the qualified electors. The question or proposition approved at said election shall constitute a full and complete dedication of the avails or proceeds of said tax and its provisions shall control the allocation and expenditure thereof."
It is the opinion of this office that a tax levied for the purpose of constructing, acquiring, improving, maintaining and operating fire protection "facilities" is not broad enough to cover the acquisition of medical supplies; therefore, the District cannot use the proceeds of the tax to purchase medical supplies.
Trusting this adequately responds to your request, I am,
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM
RPI:JMZB:jv